Citation Nr: 0815385	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1990.  He had additional service as a member of the 
National Guard from November 2005 to March 2007.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In a February 2005 rating decision, 
the RO denied service connection for a left knee condition, 
claimed as a left knee injury, because evidence received was 
not new and material.  


FINDINGS OF FACT

1.  In an unappealed February 2000 rating decision, the RO 
denied service connection for residuals of a left knee 
injury.

2.  Evidence received since the February 2000 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a left knee disability.

3.  The veteran's left knee disability is not shown to be 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision which denied service 
connection for residuals of a left knee injury is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the February 2000 
rating decision is new and material; the claim for service 
connection for a left knee disability is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).

3.  A left knee disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  The September 2004 
VCAA notice provided the veteran with an explanation of the 
meaning of both "new" and "material" evidence and notice 
of the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
previous denial of service connection.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  Thus, the Board finds that any failure is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006). 

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review. 

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for a left knee condition in an 
unappealed August 1994 and February 2000 rating decisions.  
The RO denied the claim for service connection for a left 
knee condition in February 2005 because evidence submitted 
was not new and material.  In November 2005, the RO reopened 
and denied the claim for service connection for a left knee 
condition on the merits although the Board notes that in a 
later February 2007 supplemental statement of the case, the 
RO indicated that new and material evidence had not been 
received sufficient to reopen the veteran's claim.  The Board 
is required to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate service connection or other issues going to the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

At the time of the February 2000 rating decision, the RO 
denied service connection for residuals of a left knee injury 
because evidence failed to show that the veteran's left knee 
condition was related to an in-service injury.  Thus, the 
Board finds that new and material evidence in this case must 
establish that the veteran's current left knee disability is 
related to an in-service knee injury.  

Evidence received subsequent to the February 2000 RO 
decision, pertaining to the veteran's left knee disability, 
includes (1) additional service medical records and National 
Guard service medical records; (2) private treatment records 
from the Methodist Hospital dated in March 1995; (3) VA 
treatment records dated in 1999; and (4) an October 2005 VA 
examination report.  This evidence is new in that it was not 
previously of record.  

The Board finds that the new evidence submitted is material.  
Service medical records show that the veteran sustained a 
left knee injury in service.  VA and private treatment 
records show that the veteran had additional post-service 
injuries to the left knee and reflect a current knee 
disability.  An October 2005 VA examiner reviewed the 
veteran's claims file and provided an opinion with respect to 
the etiology of the veteran's current left knee disability.  
This evidence relates to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that 
the appellant has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disability.  As such, the claim 
has been reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
November 2005 rating decision essentially considered the 
claim on the merits although the May 2006 statement of the 
case and February 2007 supplemental statement of the case 
indicated that no new and material evidence had been 
received.  Also, the veteran has provided arguments 
addressing his claim on the merits. The Board therefore finds 
that, given that the veteran had adequate notice of the 
applicable regulations and has had the opportunity to submit 
argument and evidence on the merits of his claim, he would 
not be prejudiced by the Board's review of the merits of the 
claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

2.  Service Connection for a Left Knee Disability

Service medical records show that the veteran sustained a 
left knee injury in 1987 during a jump.  X-rays showed no 
fracture.  The veteran was assessed with a medial collateral 
ligament (MCL) sprain of the left knee, grade II.  The 
examiner noted that a meniscal, anterior cruciate ligament 
(ACL) tear could not be ruled out at that time.  A December 
1991 retirement examination reflects left posterior cruciate 
instability, left tibial posterior sag, and 10 percent 
hyperextension in the left knee.  An August 1994 Army 
Reserves clinical treatment report, associated with service 
medical records, notes that the veteran had an old MCL injury 
of the left knee.  A March 1995 discharge summary from the 
Methodist Hospital, which reflects a post-service left knee 
injury, was also associated with service medical records.

March 1995 treatment reports from the Methodist Hospital show 
that the veteran was injured while walking.  He was struck by 
a car on the left knee and left side of his body, and was 
thrown up onto the hood of the car and into the windshield.  
The veteran had a total ACL disruption.  There was also small 
tibial plateau fracture as well as a proximal fibula 
fracture.  The veteran was assessed with internal derangement 
of the left knee with disruption of the ACL and fractures at 
the tibial plateau and proximal fibula.  A left ACL repair 
was completed that same month.   

Private treatment records from Amery Regional Medical Center, 
Holy Family Hospital, St. Paul Surgical Center, and St. Croix 
Orthopedics dated in 1998 and 1999 show that the veteran had 
an additional ACL repair and surgery for a left patellar 
fracture in April 1998 after a work-related left knee injury.

An April 1999 VA treatment note reflects two past ACL repairs 
with complaints of swelling and stiffness in the knee.  
September 1999 VA x-rays of the left knee reflect a 
postoperative previous ACL repair; postoperative open 
reduction, internal fixation of a patellar fracture; an old 
healed fracture of the neck of the fibula; and mild 
degenerative changes at the left knee join with slight 
narrowing of the joint space, likely superimposed from an old 
trauma.  

An October 2005 VA examination included a review of the 
claims file.  The examiner noted in-service and post-service 
left knee findings.  The veteran reported having left knee 
pain with an onset in 1987.  The examiner noted that there 
was some discrepancy in the veteran's report versus a private 
medical record review.  In particular, the veteran denied a 
motor vehicle accident.  The examiner stated that the veteran 
sustained a hyperextension injury in airborne training in 
1987 and was diagnosed with a left MCL sprain.  The examiner 
also noted the veteran's 1995 post-service left knee injury 
as reflected in private medical records.  The veteran, 
however, denied any motor vehicle accidents.  He did report a 
1997 work-related injury in which he twisted his knee.  The 
examiner stated, regarding past treatments for the left knee, 
that the veteran underwent an arthroscopic surgery, ACL 
repair, and meniscal repair in 1998.   

A physical examination was completed.  The veteran was 
assessed with a left MCL strain in 1987 and left posterior 
cruciate ligament instability, left tibial posterior sag with 
10 degrees hyperextension in 1991 per service medical 
records.  He was involved in a car versus pedestrian accident 
in March 1995 in which he sustained a torn ACL and a fracture 
of the proximal fibula and tibia.  March 1995 x-rays and an 
MRI of the left knee were reviewed.  The veteran was involved 
in a Workers' Compensation related injury of the left knee in 
1997, per the veteran's report.  X-rays of the left knee 
completed at the time of the examination reflect post-
surgical changes from the anterior cruciate ligament repair 
and possible patellar fracture.  Degenerative disease was 
present with medial spurring.  There was an ossific body 
lateral to the lateral tibial condoyle.  There was an old 
fracture of the proximal fibula.  The examiner diagnosed the 
veteran with status post ACL and patellar fracture repair and 
medial compartment degenerative change.  

The examiner found, based on MRI evidence, that the veteran 
did not significantly injure his left posterior cruciate 
ligament in service, although that was the clinical 
impression in 1991.  The examiner stated that the impression 
of left tibial posterior sag may possibly be due to a 
prominent patella with effusion.  Regarding the veteran's ACL 
rupture, this was not due to his injury sustained in service, 
but rather to the car versus pedestrian accident of 1995 
which resulted in surgery.  An MRI shows that the menisci 
were intact as were the collateral ligaments.  The examiner 
opined, therefore, that the veteran's current left knee 
condition was not due to the injury he sustained in active 
military service, but rather was due to the car versus 
pedestrian accident in 1995.  

The veteran has a current diagnosis of status post ACL and 
patellar fracture repair and medial compartment degenerative 
changes.  However, medical evidence of record does not relate 
the veteran's current left knee disability to his in-service 
left MCL sprain.  Instead, an October 2005 VA examination 
relates the veteran's current left knee disability to a March 
1995, post-service accident which resulted in disruption of 
the ACL and fractures at the tibial plateau and proximal 
fibula with subsequent ACL and patellar fracture repair.  

In a February 2006 notice of disagreement, the veteran 
contends that the VA examiner did not give full weight to 
evidence contained in his service medical records.  According 
to CAVC, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  The October 2005 VA 
examiner reviewed the veteran's entire claims file, described 
both the veteran's in-service and post-service left knee 
injuries, and provided reasons and bases for her opinion 
based on medical evidence of record including MRIs of the 
left knee.  Thus, the Board finds the VA examiner did give 
weight to evidence contained in service medical records, and 
that her opinion is probative in this case.  

The Board has considered the veteran's statements in support 
of his claim.  Where the determinative issue is one of 
medical causation or diagnosis, however, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  The Board further notes that the veteran 
denied having a motor vehicle accident during his VA 
examination despite private treatment records which clearly 
reflect a March 1995 post-service motor vehicle accident 
resulting in injury to the left knee.  Therefore, the Board 
has based its decision on objective medical evidence of 
record.  Competent medical evidence of record does not relate 
the veteran's current knee complaints to his in-service 
injury.  As such, the Board finds that service connection for 
a left knee disability is not warranted.  




ORDER

The appeal to reopen the claim of entitlement to service 
connection for a left knee disability is granted.

Service connection for a left knee disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


